Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161432                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161432
                                                                    COA: 353422
                                                                    Wayne CC: 18-006637-FH
  BRIAN MICHAEL DEHART,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 28, 2020 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration as on
  leave granted. See People v Moreno, 491 Mich 38, 46 (2012) (“While the Legislature has
  the authority to modify the common law, it must do so by speaking in no uncertain terms.”)
  (quotation marks and citations omitted).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2020
           a1118
                                                                               Clerk